Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License of James M. Corbeil. The State Bar has no objection to the acceptance of Corbeil’s petition. Corbeil admits violating Standard 65 (A) (lawyer shall not commingle client’s *198funds with his own, and shall not fail to account for trust property-held in a fiduciary capacity) of Bar Rule 4-102 (d). Corbeil admits that, following his suspension from the practice of law by order of this Court entered May 10, 1999 in another disciplinary matter (S99Y0225), he failed to provide an accounting of funds and other assets belonging to clients he represented at the time of his suspension despite their request that he provide such an accounting. Corbeil admits that, by virtue of his conduct, he failed to account for trust property held in a fiduciary capacity. Corbeil waives his right to a hearing and requests that he be permitted to surrender his license to practice law, which is tantamount to disbarment under Bar Rule 4-110 (f).
Decided November 30, 2000.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
R. Joneal Lee, for Corbeil.
We have reviewed the record and agree to accept Corbeil’s petition for voluntary surrender of his license to practice law in this State. The name of James M. Corbeil is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Corbeil is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.